Title: To Thomas Jefferson from William H. Cabell, 14 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond. August 14 1807
                        
                        There was no mail this morning beyond Petersburg. I have therefore again to regret that I can give you no
                            information from Norfolk. Should I receive any letters of importance tomorrow morning, I will send them by express to
                            overtake the Fredericksburg mail, which generally leaves this place before the arrival of the Norfolk mail—
                  I am with the
                            highest respect Sir yr. Ob. St.
                        
                            Wm H: Cabell
                     
                        
                    